UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-6948



In Re:   WILLIAM L. MORRELL,




                                                             Petitioner.



                 On Petition for Writ of Mandamus.
                (1:02-cr-00100-ALL; 1:05-cv-00200)


Submitted:   October 18, 2006                Decided:   October 27, 2006


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William L. Morrell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William   L.    Morrell    petitions      for    writ   of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.          He seeks an order from this court

directing the district court to act.              Our review of the docket

sheet reveals that the district court denied Morrell’s 28 U.S.C.

§ 2255 motion on September 13, 2006.            Accordingly, while we grant

Morrell’s   request   to    proceed    in     forma   pauperis,     we    deny   the

mandamus petition as moot.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and     argument      would   not    aid   the

decisional process.



                                                                PETITION DENIED




                                      - 2 -